Citation Nr: 1217686	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  07-29 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a stomach muscle disability.

2.  Entitlement to a compensable evaluation for service-connected bilateral hearing loss prior to October 24, 2005, in excess of 10 percent prior to April 26, 2010, and in excess of 30 percent after April 26, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision, which granted a claim for service connection for bilateral hearing loss and assigned a 0 percent evaluation, effective March 23, 2005, and denied a claim for service connection for a stomach muscle injury.  

Subsequently, an August 2006 rating decision continued the noncompensable evaluation assigned to the Veteran's service-connected bilateral hearing loss, and reopened and denied the claim for service connection for a stomach muscle injury.  As the Veteran's statement indicating that he would like to amend his original claim was received in October 2005, within one year of the July 2005 RO decision, the Board has construed the issue of entitlement to service connection for stomach muscle injury as a claim for service connection as opposed to an application to reopen a previously denied claim for service connection.  As the Veteran has consistently argued the merits of his claim, the Board finds he is not prejudiced by this action.   See Bernard v. Brown, 4 Vet. App. 384 (1993).

In July 2009, the Veteran testified at a personal hearing before a Decision Review Officer (DRO).  In February 2010, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge (VLJ).  Copies of the transcripts of these hearings are of record.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In June 2010, the Board remanded the issues then on appeal for further development.  The requested development has been substantially completed.  

The Board notes that the issues of entitlement to service connection for a neck disability, a back disability, and a right leg disability were also remanded in June 2010.  However, during the course of this appeal, these claims were granted in an April 2011 rating decision.  This decision was a complete grant of benefits with respect to the issues of service connection for a neck disability, a back disability, and a right leg disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, these issues are not currently on appeal before the Board. 

Additionally, in the April 2011 rating decision, the RO increased the evaluation assigned to the Veteran's service-connected bilateral hearing loss to 10 percent, effective October 24, 2005, and to 30 percent, effective April 26, 2010.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

In reviewing the Veteran's appeal for an increased rating, the Board has considered the recent holdings of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  In this case, however, the Veteran did not specifically indicate that he is unemployed or completely unemployable as result of his service-connected hearing loss.  As such, the Board finds that Rice is not applicable to the current appeal.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to TDIU.

The issue of entitlement to service connection for a stomach muscle disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period of March 23, 2005, to October 23, 2005, the Veteran's bilateral hearing loss disability is manifested by no more than a Level II hearing acuity, bilaterally.

2.  For the period of October 24, 2005, to April 25, 2010, the Veteran's bilateral hearing loss disability is manifested by no more than a Level II hearing acuity for the right ear and a Level VI hearing acuity for the left ear.

3.  For the period of April 26, 2010, to the present, the Veteran's bilateral hearing loss disability is manifested by no more than a Level V hearing acuity for the right ear and a Level VII hearing acuity for the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-connected bilateral hearing loss for the period of March 23, 2005, to October 23, 2005 have not been met.  See 38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.85, 4.86 (2011).

2.  The criteria for an evaluation in excess of 10 percent for service-connected bilateral hearing loss for the period of October 24, 2005, to April 25, 2010, have not been met.  See 38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.85, 4.86 (2011).

3.  The criteria for an evaluation in excess of 30 percent for service-connected bilateral hearing loss for the period of April 26, 2010, to the present have not been met.  See 38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.85, 4.86 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for an increased evaluation for bilateral hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

A VCAA letter dated in April 2005 and November 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, a March 2006 letter described how appropriate disability ratings and effective dates were assigned. 

Furthermore, the Board notes that, for initial rating claims and claims for earlier effective dates, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Additionally, once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112  (2007).

The Board concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all available records identified by the Veteran as relating to the claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran with an examination for his hearing loss claim most recently in April 2010.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected hearing loss since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The examiner reviewed the claims files, conducted the appropriate diagnostic tests and studies, and considered the Veteran's assertions.  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  Thus, the Board concludes that the examination in this case is adequate upon which to base a decision with regard to this claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In a July 2005 rating decision, the RO granted service connection for bilateral sensorineural hearing loss and assigned a 0 percent evaluation, effective March 23, 2005.  In an April 2011 rating decision, the RO increased the evaluation assigned to the Veteran's service-connected bilateral hearing loss to 10 percent, effective October 24, 2005, and to 30 percent, effective April 26, 2010.  The Veteran is seeking a high evaluation.   

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 (2011).

In the context of an examination conducted for purposes of rating a hearing disability, the Court has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); see also VBA Fast Letter 08-33 (Oct. 10, 2008).

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).  

Most recently, the Veteran underwent a VA audiological examination on April 26, 2010.  This audiological summary report of examination for organic hearing loss reflected puretone thresholds as follows: 


HERTZ



1000
2000
3000
4000
RIGHT
30
70
100
105
LEFT
40
70
85
100
The Board notes that the average decibel loss was 76.25 for the right ear and 73.75 for the left ear.  Speech recognition ability was 76 percent in the right ear and 72 percent in the left ear.  This examination report specifically indicated that speech recognition scores were obtained using the Maryland CNC test.  An October 2010 VA medical disorders examination report also noted the Veteran's hearing was impaired.  According to Table VI of 38 C.F.R. § 4.85, the April 26, 2010, examination findings result in the assignment of a hearing acuity of Level V for the right ear and a Level VI for the left ear.  This warrants a 20 percent rating.  However, with regard to the right ear, the Board notes that audiological results reveal a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  A hearing acuity of VII is warranted for the right ear using Table VIA under 38 C.F.R. § 4.86.  A hearing acuity of Level V for the right ear and Level VII for the left ear warrants a 30 percent evaluation.  

The Veteran underwent a VA audiological examination on October 6, 2009.  This audiological summary report of examination for organic hearing loss reflected puretone thresholds as follows: 


HERTZ



1000
2000
3000
4000
RIGHT
35
70
100
110
LEFT
45
75
85
100

The Board notes that the average decibel loss was 78.75 for the right ear and 76.25 for the left ear.  Speech recognition ability was 90 percent in the right ear and 70 percent in the left ear.  This examination report, however, did not indicate that speech recognition scores were obtained using the Maryland CNC test.  

The Veteran underwent a VA audiological examination on June 1, 2006.  This audiological summary report of examination for organic hearing loss reflected puretone thresholds as follows: 


HERTZ



1000
2000
3000
4000
RIGHT
30 
55
85
100
LEFT
25
70
80
90

The Board notes that the average decibel loss was 67.5 for the right ear and 66.25 for the left ear.  Speech recognition ability was 96 percent in the right ear and 92 percent in the left ear.  This examination report specifically indicated that speech recognition scores were obtained using the Maryland CNC test.  According to Table VI of 38 C.F.R. § 4.85, this examination results in the assignment of a hearing acuity of Level II bilaterally.  This warrants a 0 percent rating.  However, with regard to the left ear, the Board notes that audiological results reveal a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Therefore, a hearing acuity of VI for the left ear is warranted using Table VIA.  This warrants a 10 percent rating.

The Veteran underwent a VA audiological examination on September 8, 2005.  This audiological summary report of examination for organic hearing loss reflected puretone thresholds as follows: 


HERTZ



1000
2000
3000
4000
RIGHT
25
55
85
105
LEFT
25
70
85
90

The Board notes that the average decibel loss was 67.5 bilaterally.  Speech recognition ability was 88 percent in the right ear and 60 percent in the left ear.  This examination report, however, did not indicate that speech recognition scores were obtained using the Maryland CNC test.  

The Veteran underwent a VA audiological examination on June 2, 2005.  This audiological summary report of examination for organic hearing loss reflected puretone thresholds as follows: 


HERTZ



1000
2000
3000
4000
RIGHT
20
50
85
85
LEFT
20
60
75
85

The Board notes that the average decibel loss was 60 bilaterally.  Speech recognition ability was 100 percent in the right ear and 92 percent in the left ear.  This examination report specifically indicated that speech recognition scores were obtained using the Maryland CNC test.  According to Table VI of 38 C.F.R. § 4.85, this examination results in the assignment of a hearing acuity of Level II bilaterally.  This warrants a 0 percent rating. 

The Veteran underwent a VA audiological examination on May 27, 2005.  This audiological summary report of examination for organic hearing loss reflected puretone thresholds as follows: 


HERTZ



1000
2000
3000
4000
RIGHT
20
50
85
85
LEFT
20
60
75
85

The Board notes that the average decibel loss was 60 bilaterally.  Speech recognition ability was 100 percent in the right ear and 92 percent in the left ear.  This examination report specifically indicated that speech recognition scores were obtained using the Maryland CNC test.  According to Table VI of 38 C.F.R. § 4.85, this examination results in the assignment of a hearing acuity of Level II bilaterally.  This warrants a 0 percent rating. 

The Veteran underwent a VA audiological examination on August 24, 2001.  This audiological summary report of examination for organic hearing loss reflected puretone thresholds as follows: 


HERTZ



1000
2000
3000
4000
RIGHT
25
40
75
105
LEFT
20
55
75
95

The Board notes that the average decibel loss was 61.25 bilaterally.  However, there is no indication that speech recognition scores were obtained using the Maryland CNC test. 

The claims file also contains VA treatment records.  However, the VA treatment records do not record the Veteran's hearing impairment in terms of the specific hearing thresholds or reflect that recorded word recognition scores were obtained using the Maryland CNC test.

Upon review of the evidence of record, the Board does not find that the Veteran's hearing loss meets the criteria of an evaluation in excess of 30 percent for the period of April 26, 2010, to the present.  As such, a rating in excess of 30 percent for this period of time is not warranted.

For the period of October 24, 2005, to April 25, 2010, the Board does not find that the Veteran's hearing loss meets the criteria of an evaluation in excess of 10 percent.  The Board notes that the earliest evidence of record reflecting that the Veteran met the criteria for a 10 percent evaluation was the June 1, 2006, audiological examination.  In the April 2011 rating decision, the RO assigned a 10 percent evaluation, effective October 24, 2005, on the basis that the Veteran submitted a claim for an increased evaluation on this date.  However, as discussed above, given that this claim was received within 1 year of the July 2005 rating decision granting service connection for bilateral hearing loss, the Board construed this claim as a NOD and there is no basis for revision of the effective date for a 10 percent rating from October 24, 2005.  The Board finds an evaluation in excess of 10 percent for the period of October 24, 2005, to April 25, 2010, is not warranted.

For the period of March 23, 2005, to October 23, 2005, the Board finds the Veteran's hearing loss does not meet the criteria of a compensable evaluation.  As such, a compensable rating is not warranted for the Veteran's service-connected hearing loss for this period of time.

While the Board notes the difficulties the Veteran experiences as a result of his disability, his claim primarily hinges on a mechanical application of specifically defined regulatory standards.  The Board is bound by the laws governing evaluations of hearing loss disability.  The functional effects caused by the Veteran's hearing disability were fully described by the provided VA audiology reports in this case.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath, 1 Vet. App. 589.  The Board notes the Veteran's assertions that he has difficulty hearing people or discerning what they are saying to him.  

In this regard, it is significant to note that the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 1999).   In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (April 12, 1994) (proposed rule); see also 64 Fed. Reg. 25,207 (May 11, 1999) (final rule).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  

Therefore, the Veteran's reported struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty, to the extent described, are considered under the numerical criteria set forth in the rating schedule.  The schedular rating criteria adequately contemplate the Veteran's symptomatology and the requirements for referral for extraschedular evaluation consideration under 38 C.F.R. § 3.321(b)(1) have not been met.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In summary, the Board concludes that the preponderance of the evidence is against the claim for an increased rating for bilateral hearing loss for any period of time on appeal.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and applied appropriately.  See Fenderson, supra.


ORDER

Entitlement to a compensable evaluation for the period of March 23, 2005, to October 23, 2005, for service-connected bilateral hearing loss is denied.

Entitlement to an evaluation in excess of 10 percent for the period of October 24, 2005, to April 25, 2010, for service-connected bilateral hearing loss is denied.

Entitlement to an evaluation in excess of 30 percent for the period of April 26, 2010, to the present for service-connected bilateral hearing loss is denied.


REMAND

The Veteran is seeking entitlement to service connection for a stomach muscle disability.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.

Specifically, the Veteran asserted at hearings in July 2009 and February 2010 that he was required during service to participate in a drill in which he would have to pick up a mortar base plate, run 50 yards, put it down, and put it together ready for firing.  He asserted that he pulled something in his stomach while attempting to pull a base plate out of the ground.  

A review of the Veteran's service treatment records reveals that he reported having stomach, liver, or intestine trouble on his August 1963 Report of Medical History upon separation from service.  With regard to a current diagnosis, the Veteran underwent a VA examination in June 2005.  The examiner provided diagnoses of a hiatal hernia with reflux and a ventral hernia that was not painful and was easily reduced.  An opinion regarding the etiology of the Veteran's current stomach disorders was not provided.  

This issue was remanded in June 2010 in order to provide the Veteran with another VA examination and to obtain an opinion regarding the etiology of any diagnosed stomach muscle disabilities. 

As such, the Veteran underwent a VA examination in October 2010.  The examiner reviewed the claims file and noted that the Veteran reported he never sought active duty medical care for any stomach-related disorder.  It was also noted that the Veteran reported that, in the early 1960's, in the heavy weapons infantry, there was a recoil incident with a heavy piece of equipment impacting his lower abdomen.  From then on, he had a sensation of a tear of the lower abdominal wall.  There was never a bulge.  Hernia had been ruled out a number of times.  There was no active duty care.  A civilian surgeon wanted to do exploratory laparotomy to evaluate the condition.  The Veteran reported subjective complaints of a vague chronic intermittent pain of the midline of the lower abdomen, worsened by increased intraabdominal pressure and physical activity.  He was asymptomatic at rest.  He wore an elastic belt low on the abdomen for support especially with prolonged driving.  He had never been issued an abdominal support device.  There had never been evidence of frank muscle or gastrointestinal involvement.  The Veteran reported a history of UTI's up to about age 60.  He stated that he had not had kidney stones since he started taking allopurinol, but imaging studies showed otherwise.  There was no report of involvement of bony, nerve or vascular structures.  He denied muscle weakness, nausea, or vomiting.  He denied hematemesis or melena.  He had a recent VA urology consultation for hematuria.  A renal ultrasound was done a week earlier.  The Veteran denied diarrhea.  There may have been occasional constipation.  There had been no abdominal surgical procedures, so no adhesions.  There were no periods of incapacitation due to gastrointestinal disease.  The stomach wall/muscle condition caused pain, decreased stamina, and a mild decrease in his ability to lift and carry in the workplace.  There was a mild impact on the chores, moderate exercises and sports, moderate recreation and travel, none feeding, none showering, dressing, toileting or grooming.  

Upon examination, the Veteran was noted as having no clinical or imaging evidence of abdominal wall muscle disease.  The examiner found that although the Veteran had a specific and believable history of abdominal wall muscle injury, there was no current clinical or imaging evidence of abdominal wall muscle disability.  Therefore, it was found that an opinion is not warranted.  

Further review of the claims file reveals that a May 2006 VA treatment record noted the Veteran had a remote history of diverticulosis.  In a February 2006 VA treatment record, the Veteran was noted as having a history of a hiatal hernia and gastroesophageal reflux disease (GERD).  A January 2005 VA radiology report noted he had severe esophageal reflux, a small hiatal hernia, antral gastritis, and mild duodenitis.  In a November 2004 VA treatment record, the Veteran was noted as having right flank pain.  A separate report at that time noted a history of a gastric ulcer.  In a June 2004 VA intraoperative report, the Veteran was noted as having a pre-operative diagnosis R/O esophageal ulcer, and post-operative diagnosis hiatal hernia, severe esophagitis, duodenal ulcer.  He subsequently underwent an esophagogastroduodenoscopy. 

Upon review of the evidence, the Board has considered the October 2010 VA examiner's conclusion; however, the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As noted above, the available records show the Veteran had a ventral hernia and a hiatal hernia at the June 2005 VA examination.  While the October 2010 VA examiner indicated that there is no current clinical or imaging evidence of abdominal wall muscle disability, she failed to opine as to whether the Veteran had an in-service stomach muscle injury that could have caused or contributed to one of the Veteran's previously diagnosed disabilities, particularly his hiatal hernia or ventral hernia.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that this issue must be remanded once again in order to schedule the Veteran for a VA examination to determine whether he has a current stomach muscle disability of any kind or a previously diagnosed stomach muscle disability of any kind that was caused or aggravated by his active duty service.  

Additionally, the RO should take this opportunity to obtain any recent VA treatment records that have not yet been associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided treatment pertinent to the issue remaining on appeal.  After the Veteran has signed the appropriate releases, records not already of record should be obtained and associated with the claims folder.  

Appropriate action must be taken to obtain all pertinent VA treatment records.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for an appropriate VA examination for his claimed stomach muscle disability.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms relating to his claimed stomach muscle disability.  

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should identify all presently manifest stomach muscle disabilities.  The examiner should also note any previous diagnosis of a stomach or stomach muscle disability.  An opinion should be provided as to whether it is at least as likely as not that the Veteran's active duty service caused, aggravated, or contributed to any stomach or stomach muscle disability, such as his hiatal hernia or ventral hernia, manifest at any time since March 2005.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided. 

3.  Then, readjudicate the claim.  In particular, the RO/AMC should review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC).  If the benefit sought remains denied, the Veteran and his representative should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


